DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/18/2021 has been entered.

Summary and Status of Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to Applicant’s reply filed 3/18/2021.
Claims 10 and 19 are cancelled.
Claims 21 and 22 are new.
Claims 1-9, 11-18, and 20-22 are pending.
Claims 1, 4-7, 12-17, and 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Neerinex et al. (US Patent Pub 2014/0032491) of record, in view of Botros et al (US Patent Pub 2008/0172409) of record, further in view of Perrin et al. (US Patent Pub 2014/0215127).
Claims 2, 3, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Neerinex et al. (US Patent Pub 2014/0032491) of record, in view of Botros et al (US Patent Pub 2008/0172409) of record, and Perrin et al. (US Patent Pub 2014/0215127), further in view of Li et al (US Patent Pub 2016/0350353) of record.
Claims 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Neerinex et al. (US Patent Pub 2014/0032491) of record, in view of Botros et al (US Patent Pub 2008/0172409) of record, .
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Neerinex et al. (US Patent Pub 2014/0032491) of record, in view of Botros et al (US Patent Pub 2008/0172409) of record, and Perrin et al. (US Patent Pub 2014/0215127), further in view of Chen et al (US Patent Pub 2008/0307255) of record.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Note on Prior Art Rejections
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 4-7, 12-17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Neerinex et al. (US Patent Pub 2014/0032491) (Neerinex) of record, in view of Botros et al (US Patent Pub 2008/0172409) (Botros) of record, further in view of Perrin et al. (US Patent Pub 2014/0215127) (Perrin).
In regards to claim 1, Neerinex discloses a computer implemented method comprising:
a.	receiving, from a client at a data storage system, a first portion of a data load as part of a transaction and a client identifier that uniquely identifies the client (Neerinex at paras. 0052, 0054)1;
b.	tagging the transaction with a client tag including the client identifier (Neerinex at paras. 0052)2;
c.	storing the first portion of the data load in storage at the data storage system (Neerinex at para. 0054)3;
d.	adding, to a data storage log, a first log entry, including the client tag in response to storing the first portion of the data load in the storage at the data storage system (Neerinex at para. 0055)4; and
e.	writing the first log entry from the data storage log to a persistent storage log separate from the data storage log and stored in a persistent memory (Neerinex at Fig. 3; para. 0057)5, the first log entry stored in the persistent storage log used to track progress of storing the data load in the storage at the data storage system.  Neerinex at paras. 0057, 0112.6
Neerinex does not expressly disclose selectively writing the first log entry based on an inclusion of the client tag in the first log entry while refraining from writing additional log entries from the data storage log to the persistent storage log based on an inclusion of one or more other client tags with the additional log entries.  Neerinex does disclose transaction log entries include a unique transaction identifier, which is generated by a user (i.e., client tag).  Neerinex at 0040.  What Neerinex does not expressly disclose is the act of only writing the first log entry to the persistent storage log because it includes the client tag instead of another client tag.
Botros discloses a system and method of mining of event data, which includes a log management system.  The logs store data such as user transactions.  Botros at paras. 0013-14.  Log entries contain a user id (i.e., client tag).  Botros at para. 0017.  Furthermore, the log data can be searched for particular entries containing a particular user ID (i.e., filtering … a subset of entries associated with transactions that are tagged with the client tag).  Botros at para. 0018.
Neerinex and Botros are analogous art because they are both directed to the same field of endeavor of persistent storage of transaction logs.  
At the time before the effective filing date of the instant application, it would have been obvious to one of ordinary skill in the art to modify Neerinex by adding the feature of selectively writing the first log entry based on an inclusion of the client tag in the first log entry while refraining from writing additional log entries from the data storage log to the persistent storage log based on an inclusion of one or more other client tags with the additional log entries, as disclosed by Botros.  
The motivation for doing so would have been because it would allow the system to perform parsing of the logs to track specific user activity.  Botros at para. 0018.  
Neerinex in view of Botros does not expressly disclose the tagging of the transaction is based on a size of the transaction.
Perrin discloses a system and method for managing logging of write requests (i.e., transaction) for aiding in resuming operations in the event of failures.  Perrin at para. 0030.  The method comprises receiving a write request from a user through an application and analyzing the requests details.  The details of the request are processed by the system using a logging rules module, which compares the details of the request to a threshold size or amount of data.  Perrin at paras. 0034-35, 0039-40.  Based on comparison to the configurable threshold, the request (i.e., log entry) is written to the separate intent log, which resides on a non-volatile (i.e., persistent) storage.  Perrin at paras. 0034, 0040-41, 0047.  In this way, large requests can be resumed in the event of failure.
Neerinex, Botros, and Perrin are analogous art because they are directed to the same field of endeavor of transaction log management.
At the time before the effective filing date of the instant application, it would have been obvious to one of ordinary skill in the art to modify Neerinex in view of Botros by adding the feature of tagging transactions based on a size of the transaction, as disclosed by Perrin.
The motivation for doing so would have been to ensure large requests could be resumed in the event of a failure with the system.  Perrin at paras. 0030-31.  While Perrin does not specifically disclose tagging the transaction, Neerinex in view of Botros does disclose tagging as set forth above.  Perrin discloses the determination of whether or not to selectively write a request (i.e., transaction) entry to the separate, persistent storage based on the size of the request, which is the claimed concept.  The combination of Neerinex in view of Botros and Perrin results in a system that determines whether a transaction should be tagged to have its log entry moved to a persistent data storage for protection against failures that would result in the request failing and its transaction data being lost if it was written to a typical storage pool.  

In regards to claim 4, Neerinex in view of Perrin discloses the method of claim 1, further comprising:
a.	a plurality of entries in the data storage log associated with transactions that are tagged with client tags, a first subset of entries including the first log entry including the client tag (Neerinex at para. 0040)7; and
b.	writing the first subset of entries associated with the transactions that are tagged with the client tag into the persistent storage log.  Neerinex at paras. 0057, 0112.8
Neerinex does not expressly disclose filtering, from a plurality of entries in the data storage log, a first subset of entries associated with transactions that are tagged with client tags.  In other words, Neerinex discloses storing entries from the storage log, which have client tags, to a persistent storage log.  However, Neerinex does not expressly disclose the feature of filtering the entries for entries having the client tag.
Botros discloses a system and method of mining of event data, which includes a log management system.  The logs store data such as user transactions.  Botros at paras. 0013-14.  Log entries contain a user id (i.e., client tag).  Botros at para. 0017.  Furthermore, the log data can be searched for particular entries containing a particular user ID (i.e., filtering … a subset of entries associated with transactions that are tagged with the client tag).  Botros at para. 0018.
At the time before the effective filing date of the instant application, it would have been obvious to one of ordinary skill in the art to modify Neerinex in view of Botros and Perrin by adding the features of filtering, from a plurality of entries in the data storage log, a first subset of entries associated with transactions that are tagged with client tags, as disclosed by Botros.
The motivation for doing so would have been to allow for specific log file entries to be processed, such as for mapping.  Botros at para. 0018.

In regards to claim 5, Neerinex in view of Perrin discloses the method of claim 1, further comprising:
a.	a plurality of entries in the data storage log associated with transactions that are tagged with client tags, a first subset of entries including the first log entry including the client tag (Neerinex at para. 0040)9; and
b.	writing the first subset of entries associated with the transactions that are tagged with the client tags into the persistent storage log, wherein the first subset of entries stored in the persistent storage log are used to track progresses of the transactions in storing data in the data storage system.  Neerinex at para. 0112.10
Neerinex does not expressly disclose filtering, from a plurality of entries in the data storage log, a first subset of entries associated with transactions that are tagged with client tags.  In other words, Neerinex discloses storing entries from the storage log, which have client tags, to a persistent storage log.  However, Neerinex does not expressly disclose the feature of filtering the entries for entries having the client tag.
Botros discloses a system and method of mining of event data, which includes a log management system.  The logs store data such as user transactions.  Botros at paras. 0013-14.  Log entries contain a user id (i.e., client tag).  Botros at para. 0017.  Furthermore, the log data can be searched for particular entries containing a particular user ID (i.e., filtering … a subset of entries associated with transactions that are tagged with the client tag).  Botros at para. 0018.
At the time before the effective filing date of the instant application, it would have been obvious to one of ordinary skill in the art to modify Neerinex in view of Botros and Perrin by adding the features of filtering, from a plurality of entries in the data storage log, a first subset of entries associated with transactions that are tagged with client tags, as disclosed by Botros.
The motivation for doing so would have been to allow for specific log file entries to be processed, such as for mapping.  Botros at para. 0018.

In regards to claim 6, Neerinex in view of Botros and Perrin discloses the method of claim 1, further comprising:
a.	receiving, from the client at the data storage system, a second portion of the data load as part of the transaction (Neerinex at paras. 0052, 0054)11;
b.	storing the second portion of the data load in the storage at the data storage system (Neerinex at paras. 0054); and
c.	adding, to the data storage log, a second log entry including the client tag in response to storing the second portion of the data load in the storage at the data storage system.  Neerinex at para. 0055.
In regards to claim 7, Neerinex in view of Botros and Perrin discloses the method of claim 1, further comprising:
a.	receiving, from the client at the data storage system, a second portion of the data load as part of the transaction (Neerinex at paras. 0052, 0054)12;
b.	storing the second portion of the data load in the storage at the data storage system (Neerinex at paras. 0054);
c.	adding, to the data storage log, a second log entry including the client tag in response to storing the second portion of the data load in the storage at the data storage system (Neerinex at para. 0055); and
d.	writing the second log entry from the data storage log to the persistent storage log stored in persistent memory, the second log entry used in combination with the first log entry to track the progress of storing the data load in the storage at the data storage system.  Neerinex at paras. 0057, 0112.13

In regards to claim 12¸ Neerinex in view of Botros and Perrin discloses the method of claim 1, further comprising using the first log entry in the persistent storage log to resume the transaction according to the progress of storing the data load in the storage at the data storage system.  Neerinex at para. 011214.
In regards to claim 13, Neerinex in view of Botros and Perrin discloses the method of claim 1, further comprising:
a.	receiving a query from the client regarding a progress of the transaction in response to a failure to complete the transaction (Neerinex at para. 0042)15; and
b.	using the query and the first log entry in the persistent storage log to complete the transaction in response to the query from the client.  Neerinex at para. 0042.
In regards to claim 14, Neerinex in view of Botros and Perrin discloses the method of claim 13, further comprising using additional portions of the data load sent by the client in response to the progress of the transaction identified from the progress of storing the data load in the storage at the data storage system to complete the transaction.  Neerinex at para. 004216.

In regards to claim 15, Neerinex discloses a computer implemented system comprising:
a.	one or more hardware processors (Neerinex at para. 0076); and
b.	at least one computer readable storage medium having stored therein instructions which, when executed by the one or more processors, cause the one or more processors to perform operations (Neerinex at para. 0076) comprising:
i.	receiving, from a client at a data storage system, a first portion of a data load as part of a transaction and a client identifier that uniquely identifies the client (Neerinex at paras. 0052, 0054)17;
ii.	tagging the transaction with a client tag including the client identifier (Neerinex at paras. 0052)18;
	iii.	adding, to a data storage log, a first log entry including the client tag indicating the first portion of the data load is stored in storage at the data storage system as part of write-ahead logging (Neerinex at para. 0055)19; 
iv.	storing the first portion of the data load in the storage at the data storage system (Neerinex at para. 0054)20; and
v.	writing the first log entry from the data storage log to a persistent storage log separate from the data storage log and stored in a persistent memory (Neerinex at Fig. 3; para. 0057)21, the first log entry stored in the persistent storage log used to track progress of storing the data load in the storage at the data storage system.  Neerinex at paras. 0057, 0112.22
Neerinex does not expressly disclose selectively writing the first log entry based on an inclusion of the client tag in the first log entry while refraining from writing additional log entries from the data storage log to the persistent storage log based on an inclusion of one or more other client tags with the additional log entries.  Neerinex does disclose transaction log entries include a unique transaction identifier, which is generated by a user (i.e., client tag).  Neerinex at 0040.  What Neerinex does not expressly disclose is the act of only writing the first log entry to the persistent storage log because it includes the client tag instead of another client tag.
Botros discloses a system and method of mining of event data, which includes a log management system.  The logs store data such as user transactions.  Botros at paras. 0013-14.  Log entries contain a user id (i.e., client tag).  Botros at para. 0017.  Furthermore, the log data can be searched for particular entries containing a particular user ID (i.e., filtering … a subset of entries associated with transactions that are tagged with the client tag).  Botros at para. 0018.
At the time before the effective filing date of the instant application, it would have been obvious to one of ordinary skill in the art to modify Neerinex by adding the feature of selectively writing the first log entry based on an inclusion of the client tag in the first log entry while refraining from writing additional log entries from the data storage log to the persistent storage log based on an inclusion of one or more other client tags with the additional log entries, as disclosed by Botros.  
The motivation for doing so would have been because it would allow the system to perform parsing of the logs to track specific user activity.  Botros at para. 0018.  
Neerinex in view of Botros does not expressly disclose the tagging of the transaction is based on a size of the transaction.
Perrin discloses a system and method for managing logging of write requests (i.e., transaction) for aiding in resuming operations in the event of failures.  Perrin at para. 0030.  The method comprises receiving a write request from a user through an application and analyzing the requests details.  The details of the request are processed by the system using a logging rules module, which compares the details of the request to a threshold size or amount of data.  Perrin at paras. 0034-35, 0039-40.  Based on comparison to the configurable threshold, the request (i.e., log entry) is written to the separate intent log, which resides on a non-volatile (i.e., persistent) storage.  Perrin at paras. 0034, 0040-41, 0047.  In this way, large requests can be resumed in the event of failure.
Neerinex, Botros, and Perrin are analogous art because they are directed to the same field of endeavor of transaction log management.
At the time before the effective filing date of the instant application, it would have been obvious to one of ordinary skill in the art to modify Neerinex in view of Botros by adding the feature of tagging transactions based on a size of the transaction, as disclosed by Perrin.
The motivation for doing so would have been to ensure large requests could be resumed in the event of a failure with the system.  Perrin at paras. 0030-31.  While Perrin does not specifically disclose tagging the transaction, Neerinex in view of Botros does disclose tagging as set forth above.  Perrin discloses the determination of whether or not to selectively write a request (i.e., transaction) entry to the separate, persistent storage based on the size of the request, which is the claimed concept.  The combination of Neerinex in view of Botros and Perrin results in a system that determines whether a transaction should be tagged to have its log entry moved to a persistent data storage for protection against failures that would result in the request failing and its transaction data being lost if it was written to a typical storage pool.  

Claim 20 is essentially the same as claim 1 in the form of a non-transitory computer readable storage medium having stored therein instructions, which when executed by a processor, cause the processor to perform operations comprising the method recited in claim 1.  Neerinex at para. 0076.

In regards to claim 21, Neerinex in view of Botros and Perrin discloses the method of claim 1, further comprising:
a.	comparing the size of the transaction to a threshold transaction size for selectively controlling writing of transaction log entries associated with a plurality of transactions from the data storage log to the persistent storage log based on corresponding sizes of the plurality of transactions (Perrin at paras. 0039-41); and
b.	tagging the transaction with the client tag based on a comparison of the size of the transaction to the threshold transaction size.  Perrin at paras. 0039-41. 
Claims 16, 17, and 22 are essentially the same as claims 4, 6, and 21, respectively, in the form of a system.  Therefore, they are rejected for at least the same reasons.

Claims 2, 3, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Neerinex et al. (US Patent Pub 2014/0032491) (Neerinex) of record, in view of Botros et al (US Patent Pub 2008/0172409) (Botros) of record, and Perrin et al. (US Patent Pub 2014/0215127) (Perrin), further in view of Li et al (US Patent Pub 2016/0350353) (Li) of record.
In regards to claim 2, Neerinex in view of Botros and Perrin discloses the method of claim 1, but does not expressly disclose wherein the first log entry is written from the data storage log to the persistent storage log at a log switch of the data storage log.
Li discloses database logging mechanisms that write events to a log file.  The log file may need to be switched when the log file is full or upon occurrence of some other event.  Li at para. 0051.  During the log switch, the log entries in the online change log are written to the persistent change log.  Li at para. 0055.
Neerinex, Botros, Perrin, and Li are analogous art because they are both directed toward the same field of endeavor of transaction log management.
At the time before the effective filing date of the instant application, it would have been obvious to one of ordinary skill in the art to modify Neerinex in view of Botros and Perrin by adding the feature of wherein the first log entry is written from the data storage log to the persistent storage log at a log switch of the data storage log, as disclosed by Li.
The motivation for doing so would have been to ensure all records are immediately archived.  Li at para. 0055.

In regards to claim 3, Neerinex in view of Botros and Perrin discloses the method of claim 1, but does not expressly disclose wherein the first log entry is written from the data storage log to the persistent storage log at a log switch at the data storage log and the log switch is a time at which a page including the first log entry in the data storage log is full.
Li discloses database logging mechanisms that write events to a log file.  The log file may need to be switched when the log file is full or upon occurrence of some other event.  Li at para. 0051.  During the log switch, the log entries in the online change log are written to the persistent change log.  Li at para. 0055.
At the time before the effective filing date of the instant application, it would have been obvious to one of ordinary skill in the art to modify Neerinex in view of Botros and Perrin by adding the feature of wherein the first log entry is written from the data storage log to the persistent storage log at a log switch at the data storage log and the log switch is a time at which a page including the first log entry in the data storage log is full, as disclosed by Li.
The motivation for doing so would have been to ensure all records are immediately archived.  Li at para. 0055.

In regards to claim 8, Neerinex in view of Botros and Perrin discloses the method of claim 7, but does not expressly disclose wherein the first log entry and the second log entry are written from the data storage log to the persistent storage log stored in persistent memory at a same log switch of the data storage log.  It is interpreted that the first log entry and the second log entry are included in the same log, so that when the log is switched, both entries are stored in the persistent memory.
Li discloses database logging mechanisms that write events to a log file.  The log file may need to be switched when the log file is full or upon occurrence of some other event.  Li at para. 0051.  During the log switch, the log entries in the online change log are written to the persistent change log.  Li at para. 0055.
At the time before the effective filing date of the instant application, it would have been obvious to one of ordinary skill in the art to modify Neerinex in view of Botros and Perrin by adding the feature of wherein the first log entry and the second log entry are written from the data storage log to the persistent storage log stored in persistent memory at a same log switch of the data storage log, as disclosed by Li.
The motivation for doing so would have been to ensure all records are immediately archived.  Li at para. 0055.

Claims 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Neerinex et al. (US Patent Pub 2014/0032491) (Neerinex) of record, in view of Botros et al (US Patent Pub 2008/0172409) (Botros) of record, and Perrin et al. (US Patent Pub 2014/0215127) (Perrin), further in view of Ankireddipally et al. (US Patent 6,971,096) (Ankir) of record.
In regards to claim 9, Neerinex in view of Botros and Perrin discloses the method of claim 1, but does not expressly disclose further comprising determining whether to tag the transaction with the client tag based on a data type of the data load.
Ankir discloses a system for managing transactions between a user and a server.  Ankir at abstract.  The system also allows the user to determine whether to save the transaction to the database, which associates the transaction with the user (i.e., tags the transaction with the client tag) for a particular type of data (i.e., based on a data type of the data load).  Ankir at col. 20, lines 55-62.
Neerinex, Botros, Perrin, and Ankir are analogous art because they are both directed to the same field of endeavor of transaction management systems.
At the time before the effective filing date of the instant application, it would have been obvious to modify Neerinex in view of Botros and Perrin by adding the feature of determining whether to tag the transaction with the client tag based on a data type of the data load, as disclosed by Ankir.
The motivation for doing so would have been to only track desired transactions, which saves space and processing resources.  Tracking particular activity is the purpose of the filtering disclosed by Botros.  Botros at para. 0018.

Claim 18 is essentially the same as claim 9 in the form of a system.  Therefore, it is rejected for at least the same reasons.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Neerinex et al. (US Patent Pub 2014/0032491) (Neerinex) of record, in view of Botros et al (US Patent Pub 2008/0172409) (Botros) of record, and Perrin et al. (US Patent Pub 2014/0215127) (Perrin), further in view of Chen et al (US Patent Pub 2008/0307255) (Chen) of record.
In regards to claim 11, Neerinex in view of Botros and Perrin discloses the method of claim 1, which includes the first log entry in the persistent storage log (Neerinex at Fig. 3; para. 0057), but does expressly disclose further comprising:
a.	determining if the transaction is aborted by the client; and
b.	refraining from resuming the transaction based on the progress of storing the data load in the storage at the data storage system, as determined using the first log entry in the persistent storage log, if it is determined the transaction is aborted by the client.
Chen discloses a system and method for failure recovery of data loading transactions in formation warehouses.  Chen at abstract.  The system provides the user with the option of aborting a data load (i.e., determining if the transaction is aborted by the client), which halts the data load to the data warehouse (i.e., refraining from resuming the transaction based on the progress of storing the data load in the storage at the data storage system).  Even though the user may abort a transaction, a checkpoint (i.e., using a first log entry in the persistent storage log) is recorded to allow resuming the transaction if desired.  Chen at para. 0028.
Neerinex, Botros, Perrin, and Chen are analogous art because they are both directed toward the same field of endeavor of transactional data loading.
At the time before the effective filing date of the instant application, it would have been obvious to one of ordinary skill in the art to modify Neerinex in view of Botros and Perrin by adding the features of determining if the transaction is aborted by the client and refraining from resuming the transaction based on the progress of storing the data load in the storage at the data storage system, as determined using the first log entry in the persistent storage log, if it is determined that the transaction is aborted by the client, as disclosed by Chen.
The motivation for doing so would have been to allow a user to resume data loading whenever the client wants without having to perform an entire data load over again.  Chen at para. 0028.

Response to Amendment
Rejection of Claims 15-19 under 35 U.S.C 101
Applicant’s amendment to claims 15-19 is acknowledged.  Consequently, the rejection to claims 15-19 under 35 U.S.C. 101 is withdrawn.

Response to Arguments
Rejection of claims 1, 4-7, 10, 12-17, 19, and 20 under 35 U.S.C. 103
Applicant’s arguments in regards to the rejections to claims 1, 4-7, 10, 12-17, 19, and 20 under 35 U.S.C. 103, have been fully considered and they are persuasive in that Neerinex of Botros does not expressly disclose the “tagging … based on a size of the transaction” as amended in claims 1 and 15.
However, upon further search and consideration, new grounds of rejection are set forth above as necessitated by Applicant’s amendments.  The new grounds of rejection rely on Perrin, which discloses a system and method for adaptive management of request logs by determining whether the request log should be moved to a persistent storage based on the size of the request.

Rejection of claims 2, 3, and 8 under 35 U.S.C. 103
Applicant’s arguments in regards to the rejections to claims 2, 3, and 8 under 35 U.S.C. 103 refer to the arguments presented in regards to the independent claims, which are addressed above.  Consequently, the rejection to claims 2, 3, and 8 under 35 U.S.C. 103 is maintained under the new grounds of rejection as necessitated by Applicant’s amendments.

Rejection of claims 9 and 18 under 35 U.S.C. 103
Applicant’s arguments in regards to the rejections to claims 9 and 18 under 35 U.S.C. 103 refer to the arguments presented in regards to the independent claims, which are addressed above.  Consequently, the rejection to claims 9 and 18 under 35 U.S.C. 103 is maintained under the new grounds of rejection as necessitated by Applicant’s amendments.



Rejection of claim 11 under 35 U.S.C. 103
Applicant’s arguments in regards to the rejections to claim 11 under 35 U.S.C. 103 refer to the arguments presented in regards to the independent claims, which are addressed above.  Consequently, the rejection to claim 11 under 35 U.S.C. 103 is maintained under the new grounds of rejection as necessitated by Applicant’s amendments.

Additional Prior Art
Additional relevant prior art listed on the attached PTO-892 form.  Some examples are:
Smith et al. (US Patent Pub 2002/0188617) discloses a system and method for bulk import operations.
Borgsmidt et al. (US Patent Pub 2009/0024660) discloses a system and method for automatically moving data between systems, where the data utilizes identifiers for the moving.
Fan et al. (US Patent 7,546,354) discloses a network based storage with high availability where transactions with large numbers of data are flagged.
Schmidt et al. (US Patent Pub 2010/0287553) discloses a system and method for controlled interruption of batch job processing.
Cheenath et al. (US Patent Pub 2011/0246434) discloses a system and method for bulk uploading of data in an on demand environment with a transaction queue and transaction identifiers assigned to transactions.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL LE whose telephone number is (571)272-7970.  The examiner can normally be reached on M-F: 9:30am-6pm ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on 571-272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/Michael Le/
Examiner, Art Unit 2163



	/TONY MAHMOUDI/               Supervisory Patent Examiner, Art Unit 2163                                                                                                                                                                                         


    
        
            
        
            
        
            
    

    
        1 The database server (i.e., data storage system) receives from a user (i.e., client) a command to store data (i.e., a first portion of a data load as part of a transaction), which also includes a command ID and a transaction ID (i.e., a client identifier that uniquely identifies the client).  The transaction ID is unique and is generated by the client to be transmitted to the database server. Therefore, it identifies the client.
        2 The transaction and its commands are tagged with the transaction ID (i.e., tagging the transaction with a client tag…)
        3 If the command is to store data, then data is stored as part of executing the command.
        4 A transaction log stores log entries that include the transaction ID (i.e., including the client tag) in response to executing the commands of the transaction.
        5 As shown in Fig. 3, the replicated transaction log is separate from the transaction log.  Due to the fact that the replicated transaction log is used to recover from failed sessions, it is interpreted that it is stored on persistent memory of the data repository, which includes hard drives.
        6 A replicated transaction log or a shared state data repository (i.e., persistent storage log stored in a persistent memory) stores a copy of transaction logs, which can be accessed to recover or continue a failed session/transaction (i.e., used to track progress of storing the data load in the storage at the data storage system).
        7 The transaction log contains a plurality of entries, each entry having an associated unique transaction ID generated by the user (i.e., client tag).  Since the log contains all entries, then a subset of these entries must include the first log entry including the client tag.
        8 Neerinex discloses storing a copy of the transaction logs on the repository.  Therefore, the first subset must be included.
        9 The transaction log contains a plurality of entries, each entry having an associated unique transaction ID generated by the user (i.e., client tag).  Since the log contains all entries, then a subset of these entries must include the first log entry including the client tag.
        10 Neerinex discloses storing a copy of the transaction logs on the repository.  Therefore, the first subset must be included.
        11 This limitation is interpreted as the client issuing a second command to store data to the database server.  Like in claim 1 with the first portion of the data load, the command is executed, data is stored, and the transaction is logged in the transaction log.
        12 This limitation is interpreted as the client issuing a second command to store data to the database server.  Like in claim 1 with the first portion of the data load, the command is executed, data is stored, and the transaction is logged in the transaction log.
        13 A shared state data repository (i.e., persistent storage log stored in a persistent memory) stores a copy of transaction logs, which can be accessed to recover or continue a failed session/transaction (i.e., used to track progress of storing the data load in the storage at the data storage system).  The log includes all commands (one entry each), which are used to determine whether each command was successful or not.
        14 The transaction log entries on the shared state data repository (i.e., persistent storage log) are used to resume a command, such as storing data, which may have failed for some reason.
        15 If a session failed for some reason, the client can re-transmit the command with appropriate identifiers.  The transaction log is checked (i.e., receiving a query from the client regarding a progress of the transaction in response to a failure to complete the transaction) to determine the status of the transaction and its commands.  If the commands were not successfully executed, then they can be continued by the client (i.e., using the query and the first log entry … ).
        16 The client can continue a transaction, which means new commands can also be sent to the database (i.e., using additional portions …).
        17 The database server (i.e., data storage system) receives from a user (i.e., client) a command to store data (i.e., a first portion of a data load as part of a transaction), which also includes a command ID and a transaction ID (i.e., a client identifier that uniquely identifies the client).  The transaction ID is unique and is generated by the client to be transmitted to the database server. Therefore, it identifies the client.
        18 The transaction and its commands are tagged with the transaction ID (i.e., tagging the transaction with a client tag…)
        19 A transaction log stores log entries that include the transaction ID (i.e., including the client tag) in response to executing the commands of the transaction.  This is interpreted as write-ahead logging because it is logged prior to the transaction being fully and successfully completed.
        20 If the command is to store data, then data is stored as part of executing the command.
        21 As shown in Fig. 3, the replicated transaction log is separate from the transaction log.  Due to the fact that the replicated transaction log is used to recover from failed sessions, it is interpreted that it is stored on persistent memory of the data repository, which includes hard drives.
        22 A replicated transaction log or a shared state data repository (i.e., persistent storage log stored in a persistent memory) stores a copy of transaction logs, which can be accessed to recover or continue a failed session/transaction (i.e., used to track progress of storing the data load in the storage at the data storage system).